Citation Nr: 1026205	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for allergies, to include 
sinusitis.

2.  Entitlement to service connection for a sleep disorder, to 
include narcolepsy.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which, inter alia, denied the Veteran's May 2007 and 
March 2008 claims for entitlement to service connection for 
allergies, to include sinusitis, and for a sleep disorder, to 
include narcolepsy.

The Board notes that, in his March 2009 substantive appeal, the 
Veteran chose not to appeal the issues of entitlement to service 
connection for nearsightedness, or entitlement to earlier 
effective dates for multiple conditions.  Consequently, those 
issues are not before the Board.

In May 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board hearing).  
A copy of this transcript is associated with the record.

The Veteran waived RO consideration in May 2010 of the evidence 
submitted following the most recent review by the Agency of 
Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to service connection for a sleep 
disorder, to include narcolepsy, is addressed in the REMAND 
portion of the decision below and is REMANDED to the AOJ via the 
Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's claimed allergies, to include sinusitis, are not 
shown by competent evidence to be related to his military service 
or to any incident therein.


CONCLUSION OF LAW

Allergies, to include sinusitis, were neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated May 2007 and April 2008, provided to the Veteran 
before the June 2008 rating decision, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since 
they informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claims.

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of an 
award.  The Veteran was provided with such notice in May 2007 and 
April 2008, prior to the issuance of the June 2008 rating 
decision.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records and VA 
treatment records have been obtained.

The Board need not obtain the Veteran's Social Security 
Administration (SSA) records in his claim for service connection 
for allergies, to include sinusitis, because they are not 
potentially relevant to the claim.  The Veteran informed a VA 
clinician in June 2009 that he was seeking SSA benefits regarding 
his narcolepsy.  Narcolepsy is not a part of the Veteran's claim 
for allergies, to include sinusitis, and he has not alleged that 
his allergies or sinusitis resulted from his narcolepsy.  VA is 
not required to obtain disability records from SSA if VA 
determines, without review of the actual records, that there is 
no reasonable possibility that such records are relevant to the 
Veteran's claim for VA disability compensation.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was provided with a VA examination in August 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).


Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his March 2008 claim that his sinusitis 
began in 1982, and continues to the present.  In his March 2009 
substantive appeal, the Veteran asserted that he received 
treatment in service when his allergies and sinusitis began, and 
continues to receive treatment for those disorders.

At his May 2010 Board hearing, the Veteran alleged that he had 
never received treatment for allergies or sinusitis prior to his 
service.  Id. at p. 9.  He stated that his service entrance 
examination was normal for sinusitis.  Id. at pp. 9-10.  The 
Veteran noted, however, that "when I got in [the service], they 
started treating me immediately" for sinusitis.  Id. at p. 10.  
He stated that he first experienced sinusitis during his service 
in Greece, and that "the climate [there]...caused me to have the 
problem."  Id. at pp. 10-11.  However, the Veteran stated that 
no doctor has ever related the onset of his sinusitis to the 
change of climate.  Id. at p. 12.  The Veteran further stated 
that he had sinus problems throughout the whole time that he was 
in service, and was diagnosed with sinusitis during service.  Id. 
at p. 3.  The Veteran reported that, following service, he 
received treatment for his sinusitis at the hospital at which he 
was employed from 1987 to 1997, but no records were made of that 
treatment because it was on an informal basis from a colleague.  
Id. at pp. 3-5, 11.  He further noted that the colleague advised 
that he take over-the-counter medications for his sinuses.  Id. 
at p. 4.  The Veteran asserted that he subsequently sought 
treatment at a VA facility in 2004, and a VA clinician gave him a 
prescription for medication to treat his sinusitis.  Id. at pp. 
5, 11.

The Veteran's service treatment records show that he was treated 
for sinusitis in service.  In his February 1982 entrance 
examination, the Veteran checked a box indicating that he did not 
have and had never had sinusitis, and his sinuses were found to 
be normal on clinical evaluation.  In November 1983, the Veteran 
was diagnosed with a sinus problem.  The Veteran was diagnosed 
with sinusitis in February 1985.  In September 1986, the Veteran 
presented with complaints of sinus problems, but was diagnosed 
with non-allergic rhinitis.  In his March 1987 separation 
examination, the Veteran checked a box indicating that he had 
sinusitis.  Although the Veteran's sinuses were found to be 
normal on clinical evaluation, the clinician also diagnosed the 
Veteran with sinusitis and noted that it was currently under 
treatment.

Following service, the Veteran sought treatment from a VA 
facility in January 2005 for what he described as chronic sinus 
problems.  The Veteran reported that he had no known allergies 
(NKA).  The VA physician found that the Veteran's sinus areas 
were not tender to percussion.  He diagnosed the Veteran with 
pharyngitis.

VA provided the Veteran with a compensation and pension (C&P) 
examination of his nose, sinus, larynx, and pharynx in August 
2009.  The examiner reviewed the claims file.  The Veteran 
reported experiencing post-nasal drip and a cough daily.  On 
examination, the Veteran had tenderness to his frontal and 
maxillary sinuses, but the examiner found no evidence of active 
disease, and no signs of nasal obstruction.  A computed 
tomography (CT) scan associated with the examination revealed 
mild inflammatory disease in the right maxillary antrum, and mild 
rightward convex deviation of the nasal septum.  The examiner 
diagnosed the Veteran with intermittent allergic rhinitis, and 
noted that the problem associated with the diagnosis was 
sinusitis.  The examiner opined that the "Veteran does NOT have 
a chronic allergy/sinusitis condition."  [Emphasis in original.]  
Because the Veteran does not have a chronic allergy/sinusitis 
condition, the examiner explained, a question about the etiology 
of this absent condition is moot.  The examiner provided a 
relevant medical treatise in support of his conclusion.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  As discussed above, the August 2009 VA examiner 
provided an etiological opinion and an accompanying rationale.  
Moreover, the examiner considered the Veteran's medical records 
and history in his report.  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Consequently, his examination report is deemed adequate.

The Veteran is competent to observe that he has post-nasal drip 
and a cough since his separation from service in March 1987.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

In this case, even if the Veteran is competent to diagnose 
allergies or sinusitis, his self-diagnoses are entitled to little 
probative weight, because his self-diagnoses of sinusitis have 
been overruled by clinicians with greater medical expertise both 
during and after service.  Indeed, in September 1986, the Veteran 
presented with complaints of sinus problems in service, but was 
diagnosed with non-allergic rhinitis.  Likewise, in January 2005 
the Veteran complained of chronic sinus problems, but a VA 
physician instead diagnosed him with pharyngitis.  Thus, even 
though the Board has no reason to doubt that the Veteran believes 
he has had chronic allergies and/or sinusitis since service, the 
more probative diagnoses of record from medical professionals do 
not comport with his view.  Moreover, no clinician has attributed 
the Veteran's current disorder to his time in service.

Although the Veteran reported that he was treated for sinusitis 
on an informal basis from 1987 to 1997, his account of what a 
clinician purportedly said is too attenuated to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board ascribes greater probative weight to the August 2009 VA 
examiner's opinion that the Veteran does not have a chronic 
allergy/sinusitis condition than it ascribes to the Veteran's own 
opinion, because the VA examiner's opinion is based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

The most probative evidence of record shows that the Veteran does 
not have a chronic allergy/sinusitis condition.  Additionally, 
service connection cannot be granted on the basis of continuity 
of symptomatology, because the symptoms which the Veteran has 
ascribed to an allergic or sinus condition have frequently been 
found by medical professionals to be attributable to other 
diagnoses, such as non-allergic rhinitis and pharyngitis.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's claimed allergies, to include 
sinusitis; it follows that the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for allergies, to include sinusitis, is 
denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for a sleep 
disorder, to include narcolepsy.  VA's duty to assist includes a 
duty to obtain relevant records held by a Federal facility where 
they are deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(b),(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2), 
(3) (2009).

In this case, the RO should obtain the Veteran's Social Security 
Administration (SSA) records because they are potentially 
relevant to the claim.  The Veteran informed a VA physician in 
June 2009 that he was working with the SSA to obtain disability 
benefits for his narcolepsy.  VA is required to obtain disability 
records from SSA if VA determines, without review of the actual 
records, that there is a reasonable possibility that such records 
are relevant to the Veteran's claim for VA disability 
compensation.  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010); 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c).

The Board notes that the August 2009 examiner opined that the 
Veteran's "narcolepsy predates his service in [the] military and 
does appear to be related to a primary CNS [central nervous 
system] issue."  However, the Veteran was not noted to have 
narcolepsy on his entrance examination.  In light of these 
findings and the applicable regulations listed below, an addendum 
opinion is required.  Therefore, after completion of the above, 
the RO should return the claims file to the August 2009 VA 
examiner who opined on the Veteran's claimed sleep disorder, to 
include narcolepsy.  The examiner should review the claims file, 
and indicate that he has done so in his report.  The examiner 
should provide an addendum in which he opines on whether there is 
clear and unmistakable (obvious or manifest) evidence which 
demonstrates that the Veteran's narcolepsy existed prior to 
service and was not aggravated by such service.  See 38 C.F.R. 
§ 3.304(b); see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  A condition which preexisted service 
will be considered to have been aggravated by service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in disability was 
due to the natural progress of the disease.  38 C.F.R. § 3.306.  
The examiner should provide rationales for all opinions given.

If the examiner who conducted the original examination is 
unavailable, and another examiner is unable to complete the 
addendum without conducting a new examination, then a new 
examination for the Veteran's sleep disorder, to include 
narcolepsy, should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, and 
associate them with the claims file.  If 
records are unavailable and future attempts 
to retrieve the records are futile, please 
have the SSA so indicate.

2.  After completion of the above, obtain an 
addendum from the August 2009 VA examiner who 
opined on the Veteran's claimed sleep 
disorder, to include narcolepsy.  The 
examiner should review the claims file, and 
indicate that he has done so in his report.  
The examiner is asked to opine on whether 
there is clear and unmistakable (obvious or 
manifest) evidence which demonstrates that:

a.  the Veteran's narcolepsy existed prior to 
service, and

b.  the Veteran's narcolepsy was not 
aggravated by such service.  (For VA 
purposes, a condition which preexisted 
service will be considered to have been 
aggravated by service where there is an 
increase in the disability during such 
service, unless there is a specific finding 
that the increase in disability was due to 
the natural progress of the disease.)

The examiner should provide a rationale for 
his opinion(s).  If the examiner is unable to 
provide an opinion, he should state the 
reason(s) why.

An additional examination of the Veteran is 
not necessary, unless deemed so by the VA 
examiner.

If the August 2009 VA examiner of the 
Veteran's sleep disorder, to include 
narcolepsy, is unavailable, then another VA 
appropriate specialist should review the 
claims file and respond to the questions 
presented in this remand.

If the August 2009 VA examiner of the 
Veteran's sleep disorder, to include 
narcolepsy, is unavailable and another VA 
appropriate specialist is unable to respond 
to these questions without an examination, 
then the AOJ should schedule the Veteran for 
another examination, by a VA an appropriate 
specialist, to ascertain the nature, extent, 
and etiology of his sleep disorder, to 
include narcolepsy.

3.  After completion of the above, the AOJ 
should readjudicate the issue of entitlement 
to service connection for a sleep disorder, 
to include narcolepsy.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


